 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNIE FERGUSON,                                    No. 2:17-CV-1930-TLN-DMC
12                        Plaintiff,
13            v.                                          ORDER
14    REDDING POLICE DEPARTMENT, et
      al.,
15
                          Defendants.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this civil action.

19   Pending before the court is defendants’ motion to compel (Doc. 9). The matter was heard before

20   the undersigned in Redding, California, on November 14, 2018, at 10:00 a.m. Tracey Amundson,

21   Esq., appeared for defendants. Plaintiff’s counsel failed to appear.

22                  Having considered the moving papers and arguments from defendants’ counsel,

23   plaintiff’s failure to participate in the meet-and-confer process, plaintiff’s counsel’s failure to

24   appear at the hearing, and good cause appearing therefor, defendants’ motion to compel is

25   granted. Plaintiff is directed to serve supplemental verified responses to defendants’ discovery

26   requests, without objections, on or before November 26, 2018. Plaintiff’s counsel is further

27   ///

28   ///
                                                         1
 1   directed to appear before the undersigned in Redding, California, on November 28, 2018, at 10:00

 2   a.m., to show cause why appropriate sanctions should not be imposed.

 3                 IT IS SO ORDERED.

 4

 5

 6   Dated: November 19, 2018
                                                         ____________________________________
 7                                                       DENNIS M. COTA
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
